DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen  (US 10,837,202).

Regarding claim 1, Andersen discloses A child safety latch for limiting movement of a first element (c. 3. 50-54, drawer or door; Anderson) with respect to a second element (c. 3. 50-54, frame or cabinet; Andersen), said latch comprising: 
a prong assembly secured to the second element, said prong assembly including 
a prong arm (14; Andersen) with a terminal end (Distal end from 13; Andersen); 
a receiving means (3; Andersen) secured to the first element for capturing the terminal end of said prong, said receiving means including a receiver(3; Andersen)  to receive and capture said terminal end to stop movement of the first element with 

Regarding claim 2, Andersen discloses A child safety lock according to claim 1, wherein the secondary lock is biased (8; Andersen) to the locked position by a resilient lock spring (8; Andersen) such that the user may push the secondary lock (to clear the drawer or door forms a secondary interference or lock; Andersen) against the spring to 

Regarding claim 3, Andersen discloses A child safety latch according to claim 1, wherein the prong assembly comprises a first leg (annotated Fig.4; Andersen) which is attached to the second element and a second leg (annotated Fig.4; Andersen) comprising the terminal end, which extends in the direction of movement of the first element and resilient spring (8; Fig.4; Andersen) means are arranged between each leg.

    PNG
    media_image1.png
    907
    894
    media_image1.png
    Greyscale

Annotated Figure taken from Andersen (US 10,837,202)

Regarding claim 4, Andersen discloses A child safety latch according to claim 2, wherein the fixed support means (4; Andersen) which are fixedly attached to the first element provide movable connection (Fig. 4 and 5; Andersen) means to the prong assembly at the first leg of the prong assembly.

Regarding claim 5, Andersen discloses A child safety latch according to claim 1, wherein in the locked position the secondary lock braces against a locking surface on the fixed support means (annotated Fig.5; Andersen) preventing movement of the prong arm and in the unlocked position is moved free of the locking surface so the prong arm may be moved from its first position to its second position.

Regarding claim 7, Andersen discloses A child safety latch according to claim 1, wherein the secondary lock is moveable (deflected, 8; Andersen) from the locked position to the unlocked position in a direction which is approximately (rather than indefinite, taken broadly) orthogonal to the movement of the prong arm from its first position to its second position.

Regarding claim 8, Andersen discloses A child safety latch according to claim 4,  wherein the fixed support comprises two parts; a fixing part (13; Andersen) which is attach to the second element and a support part (Fig.5 20; Andersen) which is fitted to the fixing part after the fixing part has been securely attached to the second element.

Regarding claim 9, Andersen discloses) A child safety latch according to claim 8, wherein the support part is slidingly attached (Fig.4 and 5; Andersen) and to the fixing part.


Regarding claim 12, Andersen discloses A child safety latch according to claim 1, wherein the latch is a cabinet latch (Background; Andersen) and the second element is a part of the cabinet frame and the first element is a cabinet door.

Regarding claim 13, Andersen discloses A child safety latch according to claim 1, wherein the latch is a drawer latch (Background; Andersen) and the second element is a part of the drawer chest frame and the first element is a drawer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 6, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Andersen (US 10,837,202) in view of Radel (US 7,044,509).  

Regarding claim 6, Andersen discloses A child safety latch according to claim 1, wherein the secondary lock (8; Andersen) is movable from the locked position to the unlocked position.


Radel teaches secondary lock is slidably movable from the locked position to the unlocked position for the purpose of securing a slide plate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Andersen with secondary lock is slidably movable from locked position to unlocked position as taught by Radel for the expected benefit of securing the removable resilient prong to an attachment base to alleviate the event of unintentional disengament.  

Regarding claim 10,  the combination makes obvious A child safety latch according to claim 1,  wherein the secondary lock includes a digit engaging (62; Radel)  means for engagement by the user.

Regarding claim 11, the combination makes obvious A child safety latch according to claim 1, wherein the secondary lock (62; Radel) is engageable by the user and slidably moved in a first step (52 to 58 Radel) to release the prong arm (14; Andersen) and the prong assembly is arranged to then be free to be moved in a downward direction to release the terminal end from the receiver and permit the second element to be movement with respect to the first element.

Regarding claim 14, Andersen the combination makes obvious A child safety latch according to claim 1, wherein the secondary lock (62; Radel) means are provided on the receiver and prevent movement of the terminal end.

Regarding claim 15, Andersen the combination makes obvious A child safety latch according to claim 1,  wherein the secondary lock (62; Radel) means are released by movement of the prong arm in a direction that is orthogonal (Fig.3; Radel)  to the direction required to move the arm from the first position to the second position.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675